MAIN, Justice
(concurring specially).
I concur in the main opinion. I write to note that the main opinion should not be interpreted as holding that trespass no longer has a field of operation in tort claims. Rather, the main opinion holds that trespass is not equivalent to wantonness.
As I see it, the basic distinction between “negligence,” “wantonness,” and “trespass” is explained as follows: Essentially, “negligence” is akin to “careless.” See Hornady Truck Line, Inc. v. Meadows, 847 So.2d 908, 915 (Ala.2002) (“ ‘ “Negligence” is defined as “refer[ring] only to that legal delinquency which results whenever a man fails to exhibit the care which he ought to exhibit, whether it be slight, ordinary, or great.” Black’s Law Dictionary 1032 (6th ed.1990).’ ” (quoting Clayton ex rel. Clayton v. Fargason, 730 So.2d 160, 163-64 (Ala.1999))). “Wanton” is akin to “reckless” with respect to the injury or outcome. See Bozeman v. Central Bank of the South, 646 So.2d 601, 603 (Ala.1994) (wantonness is ‘“the conscious doing of some act or the omission of some duty, while knowing of the existing conditions and being conscious that, from doing or omitting to do an act, injury will likely or probably result.’ ” (quoting Stone v. Southland Nat’l Ins. Corp., 589 So.2d 1289, 1292 (Ala.1991))); and Galaxy Cable, Inc. v. Davis, 58 So.3d 93, 101 (Ala.2010) (“ ‘To establish wantonness, the plaintiff must prove that the defendant, with reckless indifference to the consequences, consciously and intentionally did some wrongful act or omitted some known duty.’ ” (quoting Martin v. Arnold, 643 So.2d 564, 567 (Ala.1994))). “Trespass” is akin to “intentional” with regard to the injury or outcome. See Carr v. International Refining & Mfg. Co., 13 So.3d 947, 959 (Ala.2009) (Murdock, J., dissenting) (containing a detailed analysis of the proposition that causes of action for trespass “involve intentional conduct by the tortfeasor” and the “intentional procurement of a harm to the plaintiff’). Finally, because each of these causes of action are distinguishable, I believe that the adequacy of pleadings in a complaint would govern the applicable statute of limitations.